


PRESSTEK, INC.
 
NONQUALIFIED STOCK OPTION AGREEMENT
 
Presstek, Inc. hereby grants the following nonqualified stock option pursuant to
the Presstek, Inc. 2008 Omnibus Incentive Plan.  The terms and conditions set
forth below and the terms of the Plan are also a part of this Agreement.
 
Name of Employee (the “Optionee”):
Jeffrey Jacobson
Date of this option grant:
September 30, 2010
Number of shares of the Company’s Common Stock subject to this option (“Option
Shares”):
125,000
Option exercise price per share:
$ 2.19
Vesting Time Period:
3 Years
Option Expiration Date
September 30, 2020



 
Option Vesting Schedule:
 
41,667 Option Shares shall vest on September 30, 2011
 
41,667 Option Shares shall vest on September 30, 2012
 
41,666 Option Shares shall vest on September 30, 2013
 


The Optionee and the Company are parties to an Employment Agreement, dated
September 30, 2010.  The terms of this Non-Qualified Stock Option Agreement
shall govern this stock option grant, unless otherwise provided in the
Employment Agreement, in which event the terms of the Employment Agreement shall
govern.  If there is a conflict between provisions of the two agreements, then
the provision that affords the Optionee the greatest benefit shall prevail.
 



 

 
 
Presstek, Inc.
 
 
 
Jeffrey Jacobson
By:
 
 
James R. Van Horn
VP, General Counsel and Secretary


 
 

--------------------------------------------------------------------------------

 

1. Grant Under Plan.  This option is granted pursuant to the Presstek, Inc. (the
“Company”) 2008 Omnibus Incentive Plan (the “Plan”), and is governed by, and
subject to, all of the terms and conditions set forth in the
Plan.  Notwithstanding anything in this Agreement to the contrary, to the extent
of any conflict between the terms of the Plan and this Agreement, the terms of
the Plan shall control. Unless the context otherwise requires, terms used herein
shall have the same meaning as in the Plan.
 
2. Grant as Nonqualified Stock Option.  This option is not intended to qualify
as an incentive stock option under Section 422 of the Internal Revenue Code of
1986, as amended, and the regulations thereunder (the “Code”).
 
3. Vesting and Exercisability of Option.
 
(a)           The Company and the Optionee are parties to an Employment
Agreement, dated September 30, 2010 (the “Employment Agreement”).  Defined terms
used in this Section 3 (a) and not otherwise defined herein shall have the
meaning as set forth in the Employment Agreement.  In the event that the
Optionee’s employment ceases by reason of the Employer’s termination of the
Optionee’s employment during the Term other than for Cause, or if the Optionee
voluntarily resigns for a Good Reason, or if Optionee’s employment terminates as
a result of the Optionee’s death or Total Disability, or if either party
provides the other party with written notice that the party does not desire to
extend the employment relationship beyond the end of the Term, as set forth in
Section 2 of the Employment Agreement, or if the parties fail to agree on the
terms of a new employment agreement on or prior to June 30, 2013, then all
unvested options that have previously been granted to Employee shall vest on the
Termination Date.
 
(b)           Except as otherwise provided in the Employment Agreement no
portion of this option may be exercised until such portion shall have vested in
accordance with the vesting schedule set forth on the cover page hereof;
provided, however, that in the event of a “Change in Control” of the Company
(hereinafter defined), all options granted pursuant to this Agreement that have
not previously vested shall become immediately vested and exercisable.
 
 
For purposes of this agreement a “Change in Control” shall mean the first to
occur of any one of the following events:
 
 
(i)           any “person” (as such term is defined in Section 3(a)(9) of the
Exchange Act and as used in Sections 13(d)(3) and 14(d)(2) of the Exchange Act)
is or becomes a “beneficial owner” (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of securities of the Company representing 50.01%
or more of the combined voting power of the Company’s securities; provided,
however, that the event described in this clause (i) shall not be deemed to be a
Change in Control by virtue of any of the following acquisitions:
 
 
 
(A)
by the Company or any of its subsidiaries,

 
 
 
(B)
by any employee benefit plan sponsored or maintained by the Company or any of
its subsidiaries, or

 
 
 
(C)
by any underwriter temporarily holding securities pursuant to an offering of
such securities.

 
 
(ii)           at any time during a period of 12 consecutive months, individuals
who constitute the Board as of the beginning of the period (the “Incumbent
Directors”) cease for any reason to constitute at least a majority of the Board;
provided that any person becoming a director subsequent to the beginning of the
period, whose election or nomination for election was approved by a vote (either
by a specific vote or by approval of the proxy statement of the Company in which
such person is named as a nominee for director, without objection to such
nomination) of at least a majority of the Incumbent Directors who remain on the
Board, including those directors whose election or nomination for election was
previously so approved, shall also be deemed to be an Incumbent Director;
 
 
(iii)           the consummation of a merger, consolidation, or other similar
form of corporate reorganization of the Company, other than a merger,
consolidation or reorganization which would result in the voting securities of
the Company outstanding immediately prior to such merger, consolidation or
reorganization continuing to represent (either by remaining outstanding or being
converted into voting securities of the surviving entity or any parent thereof)
at least 50% of the combined voting power or the total fair market value of the
securities of the Company or such surviving entity or parent thereof outstanding
immediately after such merger or consolidation; or
 
 
(iv)           a sale of all or substantially all of the Company’s assets is
consummated (it being understood that “substantially all” for purposes of this
subsection (iv) means assets of the Company having a total gross fair market
value equal to more than 40% of the total gross fair market value of all assets
of the Company immediately prior to such transaction or transactions).
 
4. Termination of Service.
 
(a) Termination Other than by reason of Death, Disability or for Cause.  If the
Optionee ceases to be a employee of the Company, other than by reason of death
or disability as defined in Section 5 hereof or as a result of termination for
Cause as defined in Section 1.4 of the Plan, this option may thereafter be
exercised, to the extent it is vested and exercisable on the date of such
termination, until the expiration of thirty (30) days from the date of
termination of employment.    This option shall not be affected by any change of
service within or among the Company and its subsidiaries so long as the Optionee
continuously remains an employee of the Company or any subsidiary.
 
(b) Termination for Cause.  Except as otherwise provided in the Employment
Agreement, if the employment of the Optionee is terminated for Cause (as defined
in Section 1.4 of the Plan), this option, whether vested or not, shall terminate
immediately, shall immediately expire and be forfeited, and any and all rights
which the Optionee may have had with respect to such option shall be
extinguished.
 
5. Death; Disability.
 
(a) Death.  If the Optionee dies while in the employ of the Company, this option
(i) shall fully vest to the extent any portion is unvested and (ii) may be
exercised, by the Optionee’s estate, personal representative or beneficiary, at
any time after the date of death for a period of one (1) year, but not later
than the scheduled expiration date.
 
(b) Disability.  If the Optionee ceases to be employed by the Company by reason
of his or her disability, this option (i) shall fully vest to the extent any
portion is unvested and (ii) may be exercised, at any time after such cessation
of service for a period of one (1) year, but not later than the scheduled
expiration date.  For purposes hereof, “disability” means “permanent and total
disability” as defined in Section 22(e) (3) of the Internal Revenue Code of
1986, as amended.
 
6. Partial Exercise.  This option may be exercised, to the extent that it is
vested, in part at any time and from time to time, except that this option may
not be exercised for a fraction of a share.
 
7. Payment of Exercise Price.
 
(a) Payment Options.  The aggregate exercise price for the Option Shares elected
to be purchased shall be paid by one or any combination of the following forms
of payment that are applicable to this option:
 
(i)  
in cash, by certified or bank check payable to the order of the Company in an
amount equal to the aggregate exercise price of such Option Shares;

 
(ii)  
subject to Section 7(b) below, if the Common Stock is then traded on a national
securities exchange or on the Nasdaq National Market (or successor trading
system), by delivery of shares of Common Stock having a Fair Market Value equal
as of the date of exercise to the aggregate exercise price of such Option
Shares; or

 
(iii)  
if the Common Stock is then traded on a national securities exchange or on the
Nasdaq National Market (or successor trading system), by method of a cashless
exercise in such form as may be approved from time to time in the Committee’s
sole discretion in an undertaking by a creditworthy broker to deliver promptly
to the Company sufficient funds to pay the aggregate exercise price of the
Option Shares, or delivery by the Optionee to the Company of a copy of
irrevocable and unconditional instructions to a creditworthy broker to deliver
promptly to the Company cash or a check sufficient to pay the aggregate exercise
price of the Option Shares.

 
(b) Limitations on Payment by Delivery of Common Stock.  If Section 7(a)(ii) is
applicable, and if the Optionee delivers Common Stock held by the Optionee (“Old
Stock”) to the Company in full or partial payment of the exercise price for the
Option Shares elected to be purchased and the Old Stock so delivered is subject
to restrictions or limitations imposed by agreement between the Optionee and the
Company, an equivalent number of Option Shares shall be subject to all
restrictions and limitations applicable to the Old Stock to the extent that the
Optionee paid for the Option Shares by delivery of Old Stock, in addition to any
restrictions or limitations imposed by this Agreement.  Notwithstanding the
foregoing, the Optionee may not pay any part of the exercise price hereof by
transferring Common Stock to the Company unless such Common Stock has been owned
by the Optionee free of any substantial risk of forfeiture for at least six
months.
 
8. Securities Laws Restrictions on Resale.  Until registered under the
Securities Act of 1933, as amended, or any successor statute (the “Securities
Act”), the Option Shares when issued upon exercise will be of an illiquid nature
and will be deemed to be “restricted securities” for purposes of the Securities
Act.  Accordingly, such shares must be sold in compliance with the registration
requirements of the Securities Act or an exemption therefrom.  Unless the Option
Shares have been registered under the Securities Act, each certificate
evidencing any of the Option Shares shall bear a legend specified by the
Company.  It is the Comp0any’s intention to register the Option Shares prior to
the first scheduled vesting date with respect to this option.
 
9. Method of Exercising Option.  Subject to the terms and conditions of this
Agreement, this option may be exercised by notice, given in writing or by an
approved form of electronic transmission, to the Company at its principal
executive office, or to such transfer agent as the Company shall
designate.  Such notice shall state the election to exercise this option and the
number of Option Shares which have vested at the time of delivery of such notice
and which are being exercised and, if in writing, shall be signed by the person
or persons so exercising this option.  Such notice shall be accompanied by
payment of the full aggregate exercise price of such shares or by delivery of
required documentation pursuant to Section 7 (a) (iii), and the Company shall
deliver a certificate or certificates representing such shares as soon as
practicable after the notice and the full purchase price having been
received.  Such certificate or certificates shall be registered in the name of
the person or persons so exercising this option (or, if this option shall be
exercised by the Optionee and if the Optionee shall so request in the notice
exercising this option, shall be registered in the name of the Optionee and
another person jointly, with right of survivorship).  In the event this option
shall be exercised, pursuant to Section 5 hereof, by any person or persons other
than the Optionee, such notice shall be accompanied by appropriate proof of the
right of such person or persons to exercise this option.
 
10. Option Not Transferable.  This option is not transferable or assignable
except by will or by the laws of descent and distribution.  During the
Optionee’s lifetime only the Optionee can exercise this option.
 
11. No Obligation to Exercise Option.  The grant and acceptance of this option
imposes no obligation on the Optionee to exercise it.
 
12. No Obligation to Continue Service.  Neither the Plan nor this Agreement
imposes any obligation on the Company to continue the Optionee’s
employment.  Neither the Plan nor this Agreement interferes in any way with the
right of the Company to terminate the Optionee’s service at any time.
 
13. Adjustments.  Except as is expressly provided in the Plan with respect to
certain changes in the capitalization of the Company, no adjustment shall be
made for dividends or similar rights for which the record date is prior to such
date of exercise.
 
14. Withholding Taxes.  If the Company in its discretion determines that it is
obligated to withhold any tax in connection with the exercise of this option, or
in connection with the transfer of, or the lapse of restrictions on, any Common
Stock or other property acquired pursuant to this option, the Optionee hereby
agrees that the Company may withhold from the Optionee’s wages or other
remuneration the appropriate amount of tax.  At the discretion of the Company,
the amount required to be withheld may be withheld in cash from such wages or
other remuneration or in kind from the Common Stock or other property otherwise
deliverable to the Optionee on exercise of this option.  The Optionee further
agrees that, if the Company does not withhold an amount from the Optionee’s
wages or other remuneration sufficient to satisfy the withholding obligation of
the Company, the Optionee will make reimbursement on demand, in cash, for the
amount underwithheld.
 
15. Disposition.  The Optionee agrees to notify the Company in writing
immediately after the Optionee transfers any Option Shares and agrees to provide
the Company with any information concerning any such transfer required by the
Company for tax purposes.
 
16. Lock-up Agreement.  The Optionee agrees that if the Company proposes to
offer for sale to the public any shares of Common Stock pursuant to a public
offering under the Securities Act of 1933, as amended (the “Act”), and if
requested by the Company or any underwriter engaged by the Company, Optionee
shall not, directly or indirectly, offer, sell, pledge, contract to sell
(including any short sale), grant any option to purchase, or otherwise dispose
of any securities of the Company held by him, her or them (except for any
securities sold pursuant to such registration statement) for such period
following the effective date of the registration statement of the Company filed
under the Act with respect to such offering, as the Company or such underwriter
shall specify reasonably and in good faith, not to exceed ninety (90) days.
 
17. Arbitration.  Any dispute, controversy, or claim arising out of, in
connection with, or relating to the performance of this Agreement or its
termination shall be settled by arbitration in the state of Connecticut,
pursuant to the rules then obtaining of the American Arbitration
Association.  Any award shall be final, binding and conclusive upon the parties
and a judgment rendered thereon may be entered in any court having jurisdiction
thereof.
 
18. Provision of Documentation to Optionee.  By signing this Agreement, the
Optionee acknowledges receipt of a copy of this Agreement and a copy of the
Plan.
 
19. Administration.  All questions of interpretation concerning this Agreement
shall be determined by the Committee.  All determinations by the Committee shall
be final and binding upon all persons having an interest in this option.
 
20. Miscellaneous.
 
(a) Notices.  All notices hereunder shall be in writing and shall be deemed
given when sent by certified or registered mail, postage prepaid, return receipt
requested, if to the Optionee, to the address shown on the records of the
Company, and if to the Company, to the Company’s principal executive offices,
attention of the Corporate Secretary.
 
(b) Entire Agreement; Modification.  This Agreement and the Plan constitute the
entire agreement between the parties relative to the subject matter hereof, and
supersede all proposals, written or oral, and all other communications between
the parties relating to the subject matter of this Agreement.  This Agreement
may be modified, amended or rescinded only in accordance with the terms of the
Plan.
 
(c) Fractional Shares.  If this option becomes exercisable for a fraction of a
share because of the adjustment provisions contained in the Plan, such fraction
shall be rounded down to the nearest whole share.
 
(d) Issuances of Securities; Changes in Capital Structure.  Except as expressly
provided herein or in the Plan, no issuance by the Company of shares of stock of
any class, or securities convertible into shares of stock of any class, shall
affect, and no adjustment by reason thereof shall be made with respect to, the
number or price of shares subject to this option.  No adjustments need be made
for dividends paid in cash or in property other than securities of the Company.
If there shall be any change in the Common Stock of the Company through merger,
consolidation, reorganization, recapitalization, stock dividend, stock split,
combination or exchange of shares, spin-off, split-up or other similar change in
capitalization or event, the restrictions contained in this Agreement shall
apply with equal force to additional and/or substitute securities, if any,
received by the Optionee in exchange for, or by virtue of his or her ownership
of, Option Shares, except as otherwise determined by the Committee.
 
(e) Severability.  The invalidity, illegality or unenforceability of any
provision of this Agreement shall in no way affect the validity, legality or
enforceability of any other provision.
 
(f) Equitable Relief.  The parties hereto agree and declare that legal remedies
may be inadequate to enforce the provisions of this Agreement and that equitable
relief, including specific performance and injunctive relief, may be used to
enforce the provisions of this Agreement.
 
(g) Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns,
subject to the limitations set forth in Section 10 hereof.
 
(h) Governing Law.  This Agreement shall be governed by and interpreted in
accordance with the laws of the State of Delaware, without giving effect to the
principles of the conflicts of laws thereof.
 

 




BST99 1433620-3.069646.0010
 
 

--------------------------------------------------------------------------------

 
